

117 HR 2693 IH: School Lunch Affordability Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2693IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mrs. Hartzler (for herself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to require that only a school food authority that had a negative balance in the nonprofit school food service account on June 30th of the year preceding the previous school year shall be required to establish a price for paid lunches.1.Short titleThis Act may be cited as the School Lunch Affordability Act of 2021. 2.Required price for paid lunchSection 12(p)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)(2)(A)) is amended by inserting that had a negative balance in the nonprofit school food service account on June 30th of the year preceding the previous school year after school food authority.